Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-22 are currently pending.

Response to Amendment
The amendment filed November 03, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed November 02, 2022 has been entered. 
Claims 1-2, 5-16, and 18-22 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
Claims 1-2, 5, 7, 11, 13-16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 20200139994 A1), in view of Monaco et al. (US 7549379 B2).
Regarding claim 1, Harris teaches (Fig. 1-7): A side bearing assembly (30) for a truck assembly (10) of a rail vehicle (Abstract), the side bearing assembly (30) comprising: a base (base 56) comprising an internal chamber (Fig. 4); a cap (cap 32) moveably coupled to the base (56); and one or more elastomer springs (resilient foam pad 54) disposed between the base (56) and the cap (32), wherein the one or more elastomer springs (54) comprise a foam (54) having air pockets that are configured be compressed (para. 0030).
Harris does not explicitly teach that the cap comprises a perimeter wall extending from a top surface, and wherein a retaining chamber is defined between the top surface and the perimeter wall, wherein the one or more elastomer springs comprise at least a portion contained within the retaining chamber between the top surface and the perimeter wall. 
However, Monaco teaches (Fig. 3-4): A cap (120) comprises a perimeter wall extending from a top surface (Fig. 4), and wherein a retaining chamber is defined between the top surface and the perimeter wall (Fig. 4), wherein the one or more springs (130A, 130B) comprise at least a portion contained within the retaining chamber between the top surface and the perimeter wall (Fig. 4). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Harris to modify the cap to include a perimeter wall extending from a top surface, wherein a retaining chamber is defined between the top surface and the perimeter wall for containing a spring, as taught by Monaco, to allow the cap to have a lower edge that contacts the base to keep the springs from being excessively compressed. 
Regarding claim 2, Harris and Monaco teach the elements of claim 1, as stated above. Harris further teaches (Fig. 1-7): the air pockets (para. 0030) form at least half of the one or more elastomer springs (resilient foam pad 54).
Regarding claim 5, Harris and Monaco teach the elements of claim 1, as stated above. Harris further teaches (Fig. 4-6): the base (56) comprises a central stand (floor 62), and wherein the elastomer spring is contained between the cap (32) and the central stand (62).
Regarding claim 7, Harris and Monaco teach the elements of claim 1, as stated above. Harris further teaches (Fig. 3-6): one or more friction modifiers (wedges 50) disposed between a collar (60A, 60B) of the base (56) and a wall of the cap (32) (para. 0026, lines 9-16).
Regarding claim 11, Harris and Monaco teach the elements of claim 1, as stated above. Harris further teaches (Fig. 3-6): the one or more elastomer springs (54) comprise one or more indentations (Fig. 4-6).
Regarding claim 13, Harris teaches (Fig. 1-7): A method of forming a side bearing assembly (30) for a truck assembly (10) of a rail vehicle (Abstract), the method comprising: moveably coupling a cap (32) to a base (56); wherein the base (56) comprises an internal chamber (Fig. 4); and disposing one or more elastomer springs (54) between the base (56) and the cap (32), wherein the one or more elastomer springs (54) comprise a foam having air pockets that are configured be compressed (para. 0030).
Harris does not explicitly teach that the cap comprises a perimeter wall extending from a top surface, and wherein a retaining chamber is defined between the top surface and the perimeter wall, wherein the one or more elastomer springs comprise at least a portion contained within the retaining chamber between the top surface and the perimeter wall. 
However, Monaco teaches (Fig. 3-4): A cap (120) comprises a perimeter wall extending from a top surface (Fig. 4), and wherein a retaining chamber is defined between the top surface and the perimeter wall (Fig. 4), wherein the one or more springs (130A, 130B) comprise at least a portion contained within the retaining chamber between the top surface and the perimeter wall (Fig. 4). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Harris to modify the cap to include a perimeter wall extending from a top surface, wherein a retaining chamber is defined between the top surface and the perimeter wall for containing a spring, as taught by Monaco, to allow the cap to have a lower edge that contacts the base to keep the springs from being excessively compressed. 
Regarding claim 14, Harris and Monaco teach the elements of claim 13, as stated above. Harris further teaches (Fig. 1-7): forming at least half of the one or more elastomer springs (resilient foam pad 54) with air pockets (para. 0030).
Regarding claim 15, Harris teaches (Fig. 1-7): A truck assembly (10) that is configured to travel along a track having rails (para. 0002), the truck assembly (10) comprising: a first side frame (12); a second side frame (14); a bolster (18) extending between the first side frame and the second side frame (Fig. 1); a first wheel set (40) coupled to the first side frame and the second side frame (Fig. 1); a second wheel set (40) coupled to the first side frame and the second side frame (Fig. 1); a first side bearing assembly (30) coupled to the bolster (Fig. 1); and a second side bearing assembly (30) coupled to the bolster (Fig. 1), wherein the first side bearing assembly (30) is mounted on a top surface of the bolster between a bolster center bowl (26) and a first end (Fig. 1), and wherein the second side bearing assembly (30) is mounted on the top surface of the bolster between the bolster center bowl (26) and a second end (Fig. 1), wherein each of the first side bearing assembly (30) and the second side bearing assembly (30) comprises: a base (56) comprising an internal chamber (Fig. 4); a cap (32) moveably coupled to the base (56); and one or more elastomer springs (resilient foam pad 54) disposed between the base (56) and the cap (32), wherein the one or more elastomer springs (54) comprise a foam (54) having air pockets that are configured be compressed (para. 0030).
Harris does not explicitly teach that the cap comprises a perimeter wall extending from a top surface, and wherein a retaining chamber is defined between the top surface and the perimeter wall, wherein the one or more elastomer springs comprise at least a portion contained within the retaining chamber between the top surface and the perimeter wall. 
However, Monaco teaches (Fig. 3-4): A cap (120) comprises a perimeter wall extending from a top surface (Fig. 4), and wherein a retaining chamber is defined between the top surface and the perimeter wall (Fig. 4), wherein the one or more springs (130A, 130B) comprise at least a portion contained within the retaining chamber between the top surface and the perimeter wall (Fig. 4). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Harris to modify the cap to include a perimeter wall extending from a top surface, wherein a retaining chamber is defined between the top surface and the perimeter wall for containing a spring, as taught by Monaco, to allow the cap to have a lower edge that contacts the base to keep the springs from being excessively compressed. 

Regarding claim 16, Harris and Monaco teach the elements of claim 15, as stated above. Harris further teaches (Fig. 1-7): the air pockets (para. 0030) form at least half of the one or more elastomer springs (resilient foam pad 54).
Regarding claim 19, Harris and Monaco teach the elements of claim 15, as stated above. Harris further teaches (Fig. 3-6): one or more friction modifiers (wedges 50) disposed between a collar (60A, 60B) of the base (56) and a wall of the cap (32) (para. 0026, lines 9-16).
Regarding claim 22, Harris and Monaco teach the elements of claim 15, as stated above. Harris further teaches (Fig. 3-6): the one or more elastomer springs (54) comprise one or more indentations (Fig. 4-6).
Claims 6, 8, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 20200139994 A1), in view of Monaco et al. (US 7549379 B2) and Hassenauer (US 3735711 A).
Regarding claim 6, Harris and Monaco teach the elements of claim 1, as stated above. Harris further teaches (Fig. 3-6): the base (56) comprises a collar (60A, 60B), but does not explicitly teach the collar having an alignment rim, and wherein the alignment rim extends inwardly toward the cap.
However, Hassenauer teaches (Fig. 4): a base (base 17) comprising a collar (upstanding side wall 20) having an alignment rim (inturned ear 29), and wherein the alignment rim (29) extends inwardly toward a cap (upper member 10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Harris to modify the base to include a collar having an alignment rim, and wherein the alignment rim extends inwardly toward the cap, as taught by Hassenauer, to ensure that the cap does not get separated from the base when the elastomer spring decompresses.
Regarding claim 8, Harris and Monaco teach the elements of claim 1, as stated above. Harris does not explicitly teach that the cap comprises a lower ledge, and wherein the base comprises a collar having an upper ridge, wherein the cap is below the upper ridge
However, Hassenauer teaches (Fig. 4): a cap (10) comprising a lower ledge (28), and wherein a base (17) comprises a collar (20) having an upper ridge (29), wherein the cap (10) is below the upper ridge (29).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Harris to modify the cap to comprise a lower ledge, and the base to comprise a collar having an upper ridge, wherein the cap is below the upper ridge, as taught by Hassenauer, to ensure that the cap does not get separated from the base when the elastomer spring decompresses.
Regarding claim 18, Harris and Monaco teach the elements of claim 15, as stated above. Harris further teaches (Fig. 3-6): the base (56) comprises a collar (60A, 60B), but does not explicitly teach the collar having an alignment rim, and wherein the alignment rim extends inwardly toward the cap.
However, Hassenauer teaches (Fig. 4): a base (base 17) comprising a collar (upstanding side wall 20) having an alignment rim (inturned ear 29), and wherein the alignment rim (29) extends inwardly toward a cap (upper member 10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Harris to modify the base to include a collar having an alignment rim, and wherein the alignment rim extends inwardly toward the cap, as taught by Hassenauer, to ensure that the cap does not get separated from the base when the elastomer spring decompresses.
Regarding claim 20, Harris and Monaco teach the elements of claim 15, as stated above. Harris does not explicitly teach that the cap comprises a lower ledge, and wherein the base comprises a collar having an upper ridge, wherein the cap is below the upper ridge.
However, Hassenauer teaches (Fig. 4): a cap (10) comprising a lower ledge (28), and wherein a base (17) comprises a collar (20) having an upper ridge (29), wherein the cap (10) is below the upper ridge (29).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Harris to modify the cap to comprise a lower ledge, and the base to comprise a collar having an upper ridge, wherein the cap is below the upper ridge, as taught by Hassenauer, to ensure that the cap does not get separated from the base when the elastomer spring decompresses.
Claims 9-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 20200139994 A1), in view of Monaco et al. (US 7549379 B2) and Mitchell et al. (US 7503264 B2).
Regarding claim 9, Harris and Monaco teach the elements of claim 1, as stated above. Harris does not explicitly teach that the one or more elastomer springs comprise a first elastomer spring and a second elastomer spring.
However, Mitchell teaches (Fig. 1): a side bearing assembly with one or more elastomer springs (60, 62) comprising a first elastomer spring (interior member 60 formed from MCU) and a second elastomer spring (exterior member 62 formed from MCU)(col. 8, lines 55-63).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a first and second elastomer springs, as taught by Mitchell, as needed by manufacturing constraints, since difficulties may arise in forming a single large elastomer spring (col. 8, lines 55-63).
Regarding claim 10, Harris, Monaco, and Mitchell teach the elements of claim 9, as stated above. Harris further does not explicitly teach that the first elastomer spring has a first density, and wherein the second elastomer spring has a second density that differs from the first density.
However, Mitchell further teaches (Fig. 1): a side bearing assembly with a first elastomer spring (interior member 60 formed from MCU) and a second elastomer spring (exterior member 62 formed from MCU)(col. 8, lines 55-63) having two different densities (col. 8, line 66 — col. 9, line 8).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a first and second elastomer springs formed with different densities, as taught by Mitchell, since the densities of the springs can be “optimized as a design variable to optimize the dampening of the lateral pivoting of the car body relative to the truck” (col. 9, lines 6-8).
Regarding claim 21, Harris, Monaco, and Mitchell teach the elements of claim 15, as stated above. Harris further does not explicitly teach that the one or more elastomer springs comprise a first elastomer spring and a second elastomer spring, wherein the first elastomer spring has a first density, and wherein the second elastomer spring has a second density that differs from the first density.
However, Mitchell further teaches (Fig. 1): a side bearing assembly with a first elastomer spring (interior member 60 formed from MCU) and a second elastomer spring (exterior member 62 formed from MCU)(col. 8, lines 55-63) having two different densities (col. 8, line 66 — col. 9, line 8).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a first and second elastomer springs, as taught by Mitchell, as needed by manufacturing constraints, since difficulties may arise in forming a single large elastomer spring (col. 8, lines 55-63).
Further, it would be obvious to include the first and second elastomer springs formed with different densities, as taught by Mitchell, since the densities of the springs can be “optimized as a design variable to optimize the dampening of the lateral pivoting of the car body relative to the truck” (col. 9, lines 6-8).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 20200139994 A1), in view of Monaco et al. (US 7549379 B2) and Mulcahy et al. (US 4434720 A).
Regarding claim 12, Harris and Monaco teach the elements of claim 1, as stated above. Harris does not explicitly teach an alignment plate that secures the one or more elastomer springs to the base.
However, Mulcahy teaches (Fig. 3): an alignment plate (bottom plate 38) that secures one or more elastomer springs (resilient device 36) to a base (base plate 22).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Harris to include an alignment plate that secures an elastomer spring to the base, as taught by Mulcahy, to frictionally engage the elastomer spring and vertically align the spring within the side walls of the base.


Response to Arguments
Applicant's arguments filed November 03, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “As shown in Harris, the elastomeric member is contained within the compartment of the base. However, the cap 32 does not include any portion that retains the elastomeric member.”
The examiner responds that the applicant’s argument is more specific than the previously presented claim language. This claim language will be given consideration in the current Office Action accordingly. 
Applicant argues that “the foam pads 54 of Harris do not include gradually and constantly decrease from an expanded width of a head to a reduced width of a neck”.
The examiner responds that the applicant’s argument is more specific than the previously presented claim language. This claim language will be given consideration in the current Office Action accordingly. 

Allowable Subject Matter
Claims 3-4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, its depending claim 4, and claim 7, the prior art fails to teach that the at least a portion contained within the retaining chamber includes the head; and a neck having a second width that is less than the first width, wherein the neck is within the internal chamber and outside of the cap. 
While Harris teaches (Fig. 3-5): the one or more elastomer springs (54) comprise: a head having a first width (Fig. 4-5); and a neck having a second width that is less than the first width (Fig. 4-5); and Monaco teaches (Fig. 3-4): A cap (120) comprises a perimeter wall extending from a top surface (Fig. 4), and wherein a retaining chamber is defined between the top surface and the perimeter wall (Fig. 4), wherein the one or more springs (130A, 130B) comprise at least a portion contained within the retaining chamber between the top surface and the perimeter wall (Fig. 4), the examiner finds no obvious reason to further modify the combination of Harris and Monaco such that the neck of Harris is within the internal chamber and outside the cap. Such modifications would require improper hindsight reasoning and additional modifications to a modifying reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-7325499-B2: Teaches (Fig. 4): a longitudinally elongated compression spring 70; wherein an intermediate width between the first width and the second width gradually and constantly decreases from the first width to the second width.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617